Response to After-Final Arguments
Cont. 3a) and 7a)
Applicant has proposed amendments to claim 1, 11 and 12, which raise new issues that would require further consideration and/or search.  A decision on determining allowability could not be made within the guidelines of the pilot because Applicant has proposed amendments to remove the limitation upon the final rejections was based upon, and the extensive alternative limitations were not previously considered. 

Cont. 12)
Applicant’s remarks are moot, since the proposed amendments are not entered.
The Examiner maintains the rejection of record in the Final Office action. 
No claims are allowed.
/HONG T YOO/               Primary Examiner, Art Unit 1792